Dismissed and Memorandum Opinion filed January 17, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00549-CV

                            JOSE REYES, Appellant
                                        V.
                   LINCAM INVESTMENTS LLC, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1111166

                MEMORANDUM                          OPINION


      This is an appeal from a judgment signed June 25, 2018. The clerk’s record
was filed July 19, 2018. The reporter’s record was filed October 3, 2018. No brief
was filed.

      On November 13, 2018, this court issued an order stating that unless appellant
filed a brief on or before November 28, 2018, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is
dismissed.



                                     PER CURIAM


Panel consists of Justices Wise, Zimmerer, and Spain.




                                        2